DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior art cited in this office action:
Basiji et al. (US 20140030729 A1, hereinafter “Basiji”) 
El-Zehiry et al (US 20170132450 A1, hereinafter “Zehiry”)
Vaisberg et al. (US 20050283317 A1, hereinafter “Vaisberg”)
Sinha (US 20030229278 A1, hereinafter “Sinha”)
Response to Arguments

Applicant’s Arguments/Remarks filed on 12/21/2021 have been fully considered and a re moot in view of new ground of rejection set forth below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
21-26 and 27, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Basiji et al. (US 20140030729 A1, hereinafter “Basiji”) in view of El-Zehiry et al (US 20170132450 A1, hereinafter “Zehiry”).
Regarding claims 21, 36 and 37:
Basiji  teaches a calculation device comprising:
a reference image acquisition unit configured to acquire a plurality of reference images in which first cells are imaged (Basiji abstract [0013], where Basiji discloses acquiring a first plurality of images, for example images of a cell of a first type);
a comparative image acquisition unit configured to acquire a comparative image in which second cells under experimental conditions (here is interpreted by the office as stimulus)  different from experimental conditions with respect to the first cells are imaged (Basiji abstract [0013], where Basiji discloses acquiring  a plurality of different types of white blood cells images, any of the stained cells that are automatically identified by the instrument as being one of the five types of white blood cells is included in a first subset of the imaged cells and different stained are used to dye the cells and obtain different type of images); and
a calculation unit configured to calculate a difference between a first feature quantity based on the plurality of the reference images and a second feature quantity based on the comparative image (Basiji abstract [0013], [0064], claims 1 and 8, wherein Basiji discloses calculating a difference between the images to determine different type of blood cells);
wherein each of the plurality of the reference images corresponds to one of a plurality of positions of a culture vessel where the first cells are cultured (Basiji [0013], [0063]-[0065], figs. 1, 4 9 and 12, where Basiji discloses a cuvette/flow 130 containing cells 132 that can be rotated and different thickness at different locations and picture of the cells are taking at different position).
Basiji fails to explicitly teach taking a difference calculating a difference between images.
Although, examiner believe this limitation is taught by Basiji, since Basiji teaches differentiate between cell type and wherein different stain can be used to correspond to different type to be detected. Nonetheless, Zehiry discloses a feature of using deep learning in order to identify the category to which the cells belong.  In that system white blood cells are imaged and textural characteristic  of DHM image of cells are used as the main discriminating feature and the difference in some of those features allow for the determination of the cell and cell type (Zehiry [0035], [0036], [0044], and [0045]).
Therefore, taking the teachings of Basiji and Zehiry as a whole, since applying deep convolution neural network to cell identification is well-known in the art and can be used to differentiate between cells and plurality of cell types in order to reduce error and time in identifying healthy cells and bad cells and cell movement.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use a plurality of images to obtain a reference feature quantity such as through training and parameter update or averaging, etc, in order to obtain a more accurate feature amount that represent the feature amount desired.





Regarding claim 23:
Basiji in view of Zehiry teaches wherein the first feature quantity and the second feature quantity includes a plurality of types of feature quantities, and the difference is calculated from the features between types corresponding to each other (Basiji [0013], [0063]-[0065], figs. 1, 4 9 and 12; Zehiry paragraphs [0035], [0036], [0044], [0045], fig. 7)
Regarding claim 24:
Basiji in view of Zehiry teaches wherein the calculation unit is configured to calculate a plurality of the differences based  on a plurality of the comparative images, and the calculation device comprising an image selection unit configured to select one of the comparative images in which the plurality of the differences are larger than a predetermined value (Basiji [0013], [0063]-[0065], figs. 1, 4 9 and 12; Zehiry [0035], [0036], [0044], [0045], fig. 7).
Regarding claim 25:
Basiji in view of Zehiry teaches comprising a proportion calculation unit configured to calculate a proportion of the comparative images in which the difference calculated by the calculation unit is larger than | the predetermined value from a plurality of the comparative images based on a selection result of the image selection unit (Basiji [0013], [0063]-[0065], figs. 1, 4 9 and 12; Zehiry [0035], [0036], [0044], [0045], fig. 7).
Regarding claim 26:
Basiji in view of Zehiry teaches wherein each of the plurality of the comparative images corresponds to one of a plurality of positions of a culture vessel where the second cells are cultured and wherein the calculation device comprises a position determination unit configured to determine a position corresponding to the comparative image in which the difference | (Basiji [0013], [0063]-[0065], figs. 1, 4 9 and 12; Zehiry [0035], [0036], [0044], [0045], fig. 7).
Regarding claim 27:
Basiji in view of Zehiry teaches wherein a plurality of the comparative images are a plurality of images captured in time series and wherein the calculation device comprises a time-series calculation unit configured to calculate the difference for each time in the time series using the difference calculated by the calculation unit (Basiji [0013], [0063]-[0065], figs. 1, 4 9 and 12; Zehiry [0035], [0036], [0044], [0045], fig. 7).
Claims 28-29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Basiji et al. (US 20140030729 A1, hereinafter “Basiji”) in view of El-Zehiry et al (US 20170132450 A1, hereinafter “Zehiry”) and in view of Vaisberg et al. (US 20050283317 A1, hereinafter “Vaisberg”).
Regarding claim 28:
Basiji in view of Zehiry teaches all the limitations of this claim except wherein a plurality of the comparative images are a plurality of images of the second cells imaged for each concentration of a compound added to the second cells and wherein the calculation device comprises a concentration change calculation unit configured to calculate the difference for each concentration based on the difference calculated by the calculation unit.
	However, Vaisberg teaches taking a plurality of images of cells, that the concentration of the compound varies and curves is created to show the feature values or parameters is provided as a function of concentration for each compound of interest (Vaisberg [0006], [0013]-[0015], [0036], [0080], figs. 1-2, and 5).
(Vaisberg [0008], fig. 5).
Regarding claim 29:
Basiji in view of Zehiry and in view of Vaisberg teaches wherein a plurality of the comparative images are a plurality of images of the second cells imaged for each type of compound added to the second cells and wherein the calculation device comprises a type change calculation unit configured to calculate the difference for each type based on the difference calculated by the calculation unit (Vaisberg [0006], [0008], [0013]- [0015], [0036], [0080], [0085], [0107], figs. 1-2, and 5).
Regarding claim 32:
Basiji in view of Zehiry  and in view of Vaisberg teaches comprising a culture state determination unit configured to determine a culture state of the second cells imaged in one of a plurality of the comparative image on the basis of whether or not a difference between the comparative images is within a predetermined range (Basiji [0013], [0063]-[0065], figs. 1, 4 9 and 12; Zehiry [0035], [0036], [0044], [0045], fig. 7).

Claims 30-31 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Basiji et al. (US 20140030729 A1, hereinafter “Basiji”) in view of El-Zehiry et al (US 20170132450 A1, hereinafter “Zehiry”) and in view of Sinha (US 20030229278 A1, hereinafter “Sinha”).
Regarding claim 30:
Basiji in view of Zehiry teaches all the limitations of this claim except wherein the reference image acquisition unit is configured to acquire a plurality of types of reference images, wherein the calculation unit is configured to calculate differences between the plurality of types of reference images and the comparative image, and wherein the calculation unit comprises a classification unit configured to classify the comparative image based on a plurality of differences calculated by the calculation unit.
However, Sinha teaches a method and system for Knowledge extraction form image data wherein a plurality of images are obtained and classified based on  the content of the images in comparison with the training images and differences in image intensity (Sinha [0003], [0010], [0012]-[0013]-[0032]).
Therefore, taking the teachings of Basiji, Zehiry and Sinha as a whole, it would have been obvious to one of ordinary skill in the at the time of the effective filing date of the application to arrive at the claim invention by comparing a plurality of reference images of different type with another obtained image, in order to determine the group, the image belongs to and classify the image accordingly for further use to improve medical record.
Regarding claim 31:
Basiji in view of Zehiry and in view of Sinha teaches comprising: a comparative image difference calculation unit configured to calculate a difference between a plurality of  the comparative images; and an abnormal image selection unit configured to select the comparative image for which the difference between the comparative images is larger than a predetermined (Basiji [0013], [0063]-[0065], figs. 1, 4 9 and 12; Zehiry paragraphs [0035], [0036], [0044], [0045], fig. 7; Sinha [0003], [0010], [0012]-[0013], [0030]-[0032]).
Regarding claim 33:
Basiji in view of Zehiry and in view of Sinha teaches wherein the calculation unit is configured to calculate the first feature quantity by dimensionally reducing the reference image and calculate the second feature quantity by dimensionally reducing the comparative image (Basiji [0013], [0063]-[0065], figs. 1, 4 9 and 127; Zehiry [0035], [0036], [0044], [0045], fig. 7; Sinha [0003], [0010], [0012]-[0013], [0030]-[0032], [0038], [0041], [0061]).
Regarding claim 34:
Basiji in view of Zehiry and in view of Sinha teaches wherein the calculation unit is configured to calculate the first feature quantity through a neural network including a plurality of layers of an input layer, one or more intermediate layers, and an output layer and configured to transfer information representing that a node of each layer has assigned a predetermined weight to each node of the next layer and subsequent layers (Basiji [0013], [0063]-[0065], figs. 1, 4 9 and 12; Zehiry [0035], [0036], [0044], [0045], fig. 7).
Regarding claim 35:
Basiji in view of Zehiry and in view of Sinha teaches wherein the calculation unit uses an output of any one of the intermediate layers constituting the neural network (Basiji [0013], [0063]-[0065], figs. 1, 4 9 and 12; Zehiry paragraphs [0035], [0036], [0044], [0045], fig. 7)


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        March 2, 2022